Citation Nr: 0210593	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-18 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the left knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a chronic 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956, November 1957 to August 1962, and from April 
1969 to June 1974.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a June 1998 decision that granted an 
increased rating, to 20 percent, for the low back disability, 
and an increased rating, to 10 percent, for the left knee 
disability.  The veteran filed a notice of disagreement with 
the assigned evaluations in September 1998.  A statement of 
the case was issued in August 1998.  The veteran filed his 
substantive appeal in August 1999.  

In December 2000, the Board remanded both issues to the RO 
for further development.  As explained in more detail below, 
the RO completed, to the extent possible, the requested 
development.  However, as the RO also has continued the 
denial of each issue, those matters have been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's service-connected left knee bursitis is 
manifested by objective evidence of flexion limited to no 
less than 90 degrees, and extension to no less than 5 
degrees, with pain.  

3.  The veteran's service-connected chronic lumbosacral 
strain is manifested by, primarily, limited motion with pain, 
with pain and increased fatigue on flare-ups; x-rays reveal 
degenerative changes of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent 
bursitis of the left knee have not been met.  38 U.S.C.A. §§  
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), and Part 4, including §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5019, 5256, 5257, 5258, 
5260, 5261, 5262 (2001). 

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected chronic lumbosacral strain, with 
degenerative changes, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

By virtue of the August 1998 SOC, subsequently issued SSOCs 
issued during the pendency of the appeal, and December 2000 
remand, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims, and have been afforded 
ample opportunity to present such information and evidence.  
Specifically, the requirements of the VCAA were outlined in 
the most recent supplemental statement of the case issued in 
May 2002.  The May 2002 supplemental statement of the case 
included a discussion of the evidence required for each claim 
on appeal, and provided the veteran with an update regarding 
the request for records.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded opportunity to present 
testimony in support of his claims.  Service medical records, 
VA outpatient treatment records, and private medical records 
have been associated with the claims file.  Multiple VA 
examinations were conducted, and copies of the reports have 
been associated with the file, to include the examination was 
conducted in October 2001 in accordance with the Board's 
December 2000 remand; the examination report reflects the 
examiner's review of the claims file as well as the detailed 
findings and opinions specifically requested in the remand.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of either of the claims on appeal that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits

I.  Background

The service medical records document the veteran's low back 
and left knee complaints.  Left knee bursitis and chronic low 
back strain were diagnosed on VA examination of 1976.  By 
rating action of August 1976, service connection was 
established for bursitis of the left knee and chronic low 
back strain.  A noncompensable evaluation was assigned for 
each disability, effective from the August 5, 1976 date the 
veteran filed his claim.  

An October 1994 report from Kenmore Mercy Hospital, reflects 
whole body scan findings of areas of patchy increased 
radioactivity involving the knees, which were felt to most 
likely represent degenerative arthritic changes.  The 
remainder of the study was otherwise unremarkable.  

VA records show that in September 1997, the veteran was seen 
for complaints of low back pain and left knee bursitis.

In connection with his claim for an increased rating for a 
prostatectomy, the veteran testified before a hearing officer 
in November 1997.  At that time, the veteran also discussed 
the severity of his knee and back disabilities.  The veteran 
complained of back pain when bending down to pick up items 
that are not too heavy.  In the past, his chiropractor would 
give him muscle relaxants.  The veteran noted that the 
chiropractor is now deceased.  He has to watch how he lifts 
objects.  At the time, his general practitioner was giving 
him Darvocet.  Also, he was using over-the-counter 
medications.  Regarding the knee, he could not bend it all of 
the way and could not perform a full squat.  At times, the 
knee would "jerk" while walking.  He was experiencing pain 
around the kneecap and joint.  He testified that he lost 
about four to five days from work because of the pain.  At 
times, the knees would swell.  He was not using braces for 
the knee or back.  

A VA examination was conducted in November 1997.  The veteran 
reported an increased frequency in the recurrent episodes of 
low back pain.  He noted that he experiences low back pain on 
a daily basis, and that the pain radiates to both lower 
extremities.  He was not having any bowel or bladder symptoms 
referable to the lower back.  At the time, he was working for 
American Brass doing heavy work, and had lost five to six 
days a year.  His work was limited due to recurrent low back 
and left knee pain.  He was under the care of a private 
physician for the left knee and back pain, and he was taking 
nonsteroidal anti-inflammatory medications.  

On examination, the veteran was able to walk on his heels and 
toes without difficulty.  There was a moderate degree of 
tenderness and spasm over the paravertebral muscles of the 
lumbar spine.  The following ranges of motion were noted: 80 
degrees flexion at the waist, which lacked 10 degrees; 20 
degrees extension, lacking 25 degrees; 30 degrees lateral 
bending bilaterally, lacking 15 degrees in each direction; 
and 70 degrees rotation bilaterally, lacking 10 degrees in 
each direction.  The examiner commented that all of the 
movements were moderately painful, but muscle strength was 
graded as 5/5.  Deep tendon reflexes in the lower extremities 
were active and equal on both sides.  The examiner diagnosed 
chronic strain of the lumbosacral spine.  X-rays revealed 
mild to moderate osteoarthritis of the facets and 
degenerative changes of the vertebrae, as well as intact hip 
joints and sacroiliac joints.  

The strength of the hallucis longus muscles was adequate and 
equal on each side.  While in a sitting position, he was able 
to straighten both knees without difficulty.  Sensory changes 
were not detected in the dorsum of either foot and each calf 
measured 14 inches.  Pain was elicited with lifting and 
squatting.  It was aggravated by damp and cold weather.  The 
veteran stated that activities that bother his knee include 
walking, twisting, lifting and descending stairs.  The pain 
occurs on a daily basis and is aggravated by cold and damp 
weather.  There was not history of locking, but on occasion 
the knee would buckle.  Flexion was performed to 120 degrees 
and extension to 0 degrees.  There was no evidence of 
swelling or joint effusion.  Pain was not elicited with 
compression of the patella or with movement of the patella.  
With stress testing, there was a moderate degree of laxity of 
the anterior cruciate ligament.  There was no evidence of 
laxity of the medial collateral ligament or of the lateral 
collateral ligament.  The examiner diagnosed traumatic 
arthritis of the left knee.  X-rays revealed moderate 
degenerative changes in both knees.  

Complaints associated with and treatment for degenerative 
joint disease of the left knee and lumbar spine were recorded 
in VA records of March and May 1998.

By rating action of June 1998, an increased rating of 20 
percent was assigned for chronic low back pain, and an 
increased rating of 10 percent was assigned for bursitis of 
the left knee.  Each rating became effective September 5, 
1997.  

In a June 1998 letter, Craig S. Chertack, M.D., reported 
evidence of medial compartment arthritic change on the left 
knee.  He noted that it had been progressive in nature.  The 
veteran had been treated with injections, but they only 
provided short-term relief.  Standing weight-bearing x-rays 
revealed a collapse of the medial joint line on the left side 
by 75 to 90 percent, lateral compartment in good shape, and 
minimal osteophytes in the patello-femoral joint line.  Dr. 
Chertack opined that the left side was "very functional 
except for the medial jointline pain."  A brace was 
recommended for the left leg to be worn with during daily 
activities.  He opined if the use of the brace was not 
successful, then a tibial osteotomy could be performed in the 
future.  

VA records, reflect visits for the treatment of degenerative 
joint disease of the lumbar spine and left knee in July, 
September and October 1998.  In July 1998, the examiner 
reported that the left knee range of motion and the 
patellofemoral joint were "OK", and that the collateral and 
cruciate ligaments were intact.  In September 1998, the 
examiner reported 0 to 120 degrees range of left knee motion, 
5/5 muscle strength, no instability, and no tenderness over 
the joint line.  On that visit, x-rays were taken an revealed 
degenerative joint disease of the medial compartment joint. 

VA records also reflect treatment for degenerative joint 
disease when the veteran was seen in March, April, July and 
October 1999.  On the April 1999 visit, the examiner noted 0 
to 120 degrees range of left knee motion, as well as varus 
deformity and medial "JLT", and the examiner referred to 
the September 1998 x-ray findings.  On the October 1999 
visit, the examiner reported 0 to 130 degrees range of left 
knee motion and stable ligaments.  On flexion, there was 
diffuse pain of the anterior knee.  There was pain with 
McMurray's laterally.  X-rays taken revealed degenerative 
joint disease of the medial joint compartment.  

When seen for a yearly follow-up in December 2000, the 
veteran did not offer any significant complaints with respect 
to the left knee.  At that time, he was working on a full-
time basis and was to retire shortly.  It was noted that 
"[t]he level of pain and discomfort that he has occurring is 
tolerable and the patient is not interested in any surgery at 
present."  The examiner diagnosed left knee degenerative 
arthritis.  

VA records reflect the veteran's continued complaints of low 
back pain in August and December 2001.  

A VA orthopedic examination of the low back and left knee was 
conducted in October 2001, and the examiner acknowledged a 
review of the claims file in the report.  The veteran noted 
episodic worsening of his back pain.  His low back pain had 
remained at a constant level and was very sore.  The veteran 
reported that there had been periods when the pain becomes 
markedly increased for four to five days.  At those times, he 
was still able to function, but activities were limited.  He 
stated that these episodes occurred several times a year 
without a precipitating event.  He reported that at the base 
of his spine, there was pain, weakness, stiffness, 
fatigability, and that he has lack of endurance due to the 
pain.  The veteran found benefits and no side effects with 
regard to the use of Vicodin.  He would experience severe 
flare-ups a couple of times a year, lasting four to five days 
without any precipitating factors.  Alleviating factors 
consisted of limiting activities, and at those times, he 
estimated 20 degrees less flexion and a decreased ability to 
lift and walk.  He was not using a crutch brace or cane.  The 
back disability was affecting his ability to walk as far, and 
lifting objects around 20 pounds.  

On examination, the back flexed 90 degrees.  Lateral flexion 
was 20 degrees bilaterally, and lateral rotation was 15 
degrees laterally.  The examiner noted that this remained the 
same against gravity and against strong resistance.  
Regarding DeLuca, the examiner noted that the testing was 
normal, and reported that the veteran did not experience 
increased pain on motion until he was actually at 90 degrees 
flexion.  The examiner estimated that during flare-ups, the 
spine could only flex forward to 70 degrees.  The examiner 
also opined that there would be increased fatigue and pain, 
and that there was no objective evidence of painful motion, 
spasm, weakness or tenderness.  There was no postural 
abnormality or fixed deformities.  Musculature of the back 
was normal, and there was no neurologic abnormality.  The 
examiner noted a diagnosis of lumbosacral spine degenerative 
disk disease L3-4-5, confirmed by x-rays taken on the day of 
the examination.  

Regarding the left knee, the veteran complained of constant 
knee pain, and increased pain on exertion.  He also had 
sudden onset of the knee twisting and giving out.  He has 
difficulty going up and down stairs.  He had not undergone 
surgery.  The veteran denied that the knee locks up.  The 
veteran reported that the knee does swell, feels stiff and 
weak, and pain is constant.  He denied fatigability and lack 
of endurance.  He was taking Vicodin for the pain, without 
side effects.  He reported that there are no flare-ups of his 
joint disease, and stated that the knee is always sore.  He 
found that using a knee brace helped.  He was not having 
episodes of dislocation or recurrent subluxation.  The 
veteran reported that he could not bend at the knee and walk 
as he previously did.  He could not run and was not as agile.  
He did experience increased pain with repeated use of the 
knee, but without change in functional ability.  

On examination, the right knee demonstrated a full range of 
motion of 0 to 140 degrees, and the left knee range of motion 
was -5 to 90 degrees.  He always had 5 degrees full 
extension.  Bilaterally, there were no signs of medial or 
lateral collateral ligament instability or anterior or 
posterior cruciate ligament instability.  Power, tone and 
bulk were normal in the iliopsoas, hamstrings, quadriceps, 
gluteals, dorsiflexors, and plantar flexors.  Regarding 
DeLuca, the examiner noted no excess fatigability.  There was 
no incoordination, subluxation or lateral instability.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding on movement.  The examiner did not see 
an unusual shoe wear pattern.  His gait was normal, and there 
was no functional limitation of on standing or walking.  
There was no ankylosis.  The examiner noted a final diagnosis 
of degenerative joint disease of the medial joint compartment 
of the left knee, and indicated that x-rays taken on the day 
of the examination confirmed these findings.  The x-ray 
report reflects a stated impression of mild osteoarthritis 
affecting the medial joint compartment.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

A.  Increased Rating for Left Knee Bursitis

The veteran's service-connected bursitis, rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, which prescribe that bursitis is to be 
rated as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

Pertinent to evaluation of the veteran's left knee 
disability, the diagnostic codes that contemplate limitation 
of motion include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5260 (limitation of flexion), and 
Diagnostic Code 5261 (limitation of flexion).  However, 
inasmuch as the evidence clearly indicates that has 
consistently maintained some measurable degree of motion of 
the left knee, and ankylosis is not shown (see October 2001 
examination report), evaluation of the disability under 
Diagnostic Code 5256 is not appropriate.  Hence, the Board 
will focus on Diagnostic Codes 5260 and 5261.   

Under Diagnostic Code 5260, a 0 percent rating is assigned 
for flexion limited to 60 degrees.  A 10 percent rating is 
assigned for flexion limited to 45 degrees, and a 20 percent 
rating is assigned for flexion limited to 30 degrees.  Here, 
the clinical findings of record do not demonstrate that the 
criteria for a rating greater than 10 percent has been met 
under Diagnostic Code 5260.  The pertinent examinations of 
record have revealed flexion at degrees ranging from 130 to 
90, clearly not the degree of limitation required for a 
rating greater than 0 percent under this diagnostic code. 

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  In the instant 
case, the collective medical evidence of record include 
clinical findings of full extension to 0 degrees, as well as 
extension limited to 5 degrees, definitely not the degree of 
limitation required for a rating greater than 0 percent under 
this diagnostic code.  

As indicated above, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  See Diagnostic Code 5003.  
As the veteran's left knee disability involves only a single 
major joint, the RO appropriately assigned a 10 percent 
evaluation as directed by Diagnostic Code 5003. 

The Board also finds that, in this case, the currently 
assigned 10 percent rating is appropriate even when 
considering functional loss due to pain and other factors as 
discussed in DeLuca.  he medical evidence of record, as well 
as the veteran's written arguments and testimony, clearly 
reflect the veteran's complaints of pain, particularly with 
increased activity.  The Board finds, however, that the 
veteran is fully compensated for the extent of functional 
loss due to pain in the assignment of the current 10 percent 
evaluation.  See 38 C.F.R. § 4.59 (2001).  Further, there is 
no showing that the veteran experiences any functional loss 
in addition to that shown due to weakness, fatigability, or 
incoordination, nor is there any evidence greater limitation 
of motion due to pain on use, to include during flare-ups.  
In this regard, the October 2001 VA examiner specifically 
reported that there was no excess fatigability, 
incoordination, subluxation or lateral instability, and that 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding on movement.  Additionally, at 
that time the veteran reported that he was not experiencing 
episodes of dislocation or recurrent subluxation, no flare-
ups of the joint disease, and no fatigability or lack of 
endurance.  Also, the veteran reported that there was no 
change in functional ability when he experienced increased 
pain with repeated use of the knee.  Furthermore, when seen 
in December 2000, it was noted that the veteran reported that 
the pain was "tolerable", and in the 1998 letter, Dr. 
Chertack noted that the left side was "very functional 
except for the medial jointline pain."  Therefore, there are 
no indications that the veteran's pain is productive of 
limited motion greater than that demonstrated on examination.  

Furthermore, the Board finds that, even with consideration of 
functional loss due to pain, there is no other diagnostic 
code pursuant to which an evaluation higher than 10 percent 
is assignable.  In the absence of evidence of, or of 
disability comparable to, dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula, evaluation 
under Diagnostic Code 5258 and 5262, respectively, is not 
warranted. 

The Board also has considered Diagnostic Code 5257, pursuant 
to which "other" impairment of the knee, to include 
recurrent subluxation or lateral instability, is evaluated.  
A 10 percent rating is assigned for slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned when the impairment 
is severe.   In this case, however, the Board finds that the 
objective evidence provides no basis for evaluation of the 
disability under Diagnostic Code 5257.  References to the use 
of a brace appear in the record, but only in relation to 
relief of pain associated with the knee disability, not 
weakness or instability.  Other than the veteran's November 
1997 testimony that the knee would "jerk" on occasion while 
walking, neither instability nor subluxation has been shown 
objectively.  The October 2001 examiner explicitly noted that 
he found no instability, weakness or subluxation, and the 
veteran denied having episodes of dislocation or recurrent 
subluxation.  Hence, Diagnostic Code 5257 is not applicable 
in the instant case.  

Furthermore, the Board finds no basis for grants of separate 
ratings for arthritis and instability of the right knee in 
this case.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  As indicated 
above, while the a 10 percent rating under Diagnostic Code 
5019 is appropriate, there are no findings of instability so 
as support the application of Diagnostic Code 5257; hence, 
the Board finds that the record present no medical basis for 
assignment of separate ratings under these diagnostic codes.  

As indicated above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the medical evidence of record and all 
potentially applicable diagnostic codes, the Board finds no 
schedular basis for assignment of more than the currently 
assigned 10 percent evaluation for left knee bursitis.  

Additionally, however, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Essentially the veteran asserts that the left knee disability 
is productive of pain and limited motion.  Clearly, the 10 
percent rating assigned for the left knee disability 
contemplates some interference with employment; however, more 
than that simply is not shown.  On VA examination of November 
1997, the veteran reported that he only lost five to six days 
a year, and that his work was limited due to the back and 
knee pain.  Furthermore, on a visit in December 2000, the 
veteran reported that he was working on a full-time basis and 
was to retire shortly.  The evidence does not show that the 
veteran is or has been unable to carry out his employment 
duties because of his left knee bursitis, or that that 
disability has in any way comprised the continuity of his 
employment.  Hence, the Board finds that marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating) is not shown.  Additionally, the record 
consists of treatment reports and VA examination reports that 
include findings regarding the symptoms and manifestations of 
the veteran's left knee disability.  These records do not 
indicate or contain references to frequent hospitalization 
for treatment of his left knee disability.  Moreover, the 
left knee disability is not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for left knee bursitis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Increased Rating for Low Back Disability

The veteran's chronic lumbosacral strain, rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  Diagnostic Code 5295 
contemplates lumbosacral strain.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, a rating greater than 20 percent is not 
warranted if applying Diagnostic Code 5295.  Given the listed 
criteria for a 40 percent rating under Diagnostic Code 5295, 
it is clear from the objective findings of record that there 
is some loss of lateral spine motion and evidence of osteo-
arthritic changes.  For example, degree of loss of such 
motion was recorded by the VA examiner in November 1997, and 
the x-rays taken at that time revealed osteoarthritis of the 
facets and degenerative changes of the vertebrae.  However, 
the remaining criteria for the assignment of a 40 percent 
rating under Diagnostic Code 5295 have not been shown by the 
objective findings of record.  The record is negative for 
reported findings or complaints of listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  Therefore, the disability picture does not 
approximate the criteria for a higher rating under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.7.  

However, to give the veteran every consideration, the Board 
also has considered the applicability of other potentially 
applicable diagnostic codes under which to evaluate the low 
back disability.  Given the degenerative changes shown, the 
Board also has considered the veteran's low back condition as 
analagous to arthritis, which, as indicated above, is rated 
on the basis of limitation of motion of the part affected.  

Because, as with the left knee, objectively measurable 
limitation of motion of the lumbar spine is not shown, 
evaluation of the condition under Diagnostic Code 5286 (for 
ankylosis of the entire spine), or Diagnostic Code 5289 
(ankylosis of the lumbar spine) is not appropriate.  The 
Board will focus on the criteria of Diagnostic Code 5292, 
which governs limitation of lumbar spine motion.  Under that 
diagnostic code, moderate limitation of lumbar spine motion 
is rated as 20 percent disabling.  A maximum rating of 40 
percent is assigned for severe limitation of lumbar spine 
motion.

The Board finds, however, that even considering the probable 
extent of functional loss due to pain, to include during 
flare-ups, the veteran would not be entitled to more than the 
current 20 percent evaluation assigned under Diagnostic Code 
5292.  Even with pain (described as moderate, in November 
1997), objectively, full forward flexion (to 90 degrees) and 
no more than slight overall limitation of motion otherwise 
has been shown.  On examination in October 2001, it was noted 
that the veteran experienced increased pain on motion at 90 
degrees flexion.  The examiner also commented that there 
would be increased fatigue and pain during flare-ups.  
However, the examiner estimated that during flare-ups, the 
spine could likely flex forward to 70 degrees (which, as 
compared to a full flexion of 90, could be characterized as 
slightly limited motion).  The examiner did not otherwise 
comment on the extent of limited motion during flare-ups, and 
specifically noted that there was otherwise no evidence of 
evidence of painful motion, spasm, weakness or tenderness.  
In view of these findings, the Board finds no medical basis 
upon which conclude that overall extent of functional loss 
during flare-ups would be more than comparable to moderate 
overall limited of motion.  Hence, there is no basis for 
assignment of more than the current 20 percent evaluation 
under Diagnostic Code 5292.

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for more than the current 20 
percent assigned.  In the absence of medical evidence of a 
fractured vertebra or of any disc disease, there is no basis 
for evaluation of the disability under either Diagnostic 5285 
or 5293, the only other diagnostic codes providing a basis 
for more than the current 20 percent for low back disability.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  

While the currently assigned 20 percent evaluation 
contemplates some interference with employment (due to such 
factors and pain and fatigability); however, more than is not 
shown.  As indicated above, on VA examination of November 
1997, the veteran reported that he only lost five to six days 
a year, and that his work was limited due to the back and 
knee pain.  Furthermore, on a visit in December 2000, the 
veteran reported that he was working on a full-time basis and 
was to retire shortly.  There simply is no evidence to 
suggest that the low back disability has prevented the 
veteran from fulfilling his job duties, or to have 
compromised his employment in any way.  Hence, the Board 
finds that marked interference with employment (i.e., beyond 
that contemplated in the assigned rating) is not shown.  
Additionally, there is no evidence frequent hospitalization 
for treatment of his low back disability, or evidence to 
otherwise show that the low back disability is so exceptional 
or unusual as to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell,9 Vet. App. at 338-9; Floyd, 
9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for a low back 
disability must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.


ORDER

A rating greater than 10 percent for right knee 
chondromalacia is denied.  

A rating greater than 20 percent for chronic lumbosacral 
strain, with degenerative changes, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

